PER CURIAM.
This disciplinary proceeding is before us on complaint of The Florida Bar, respondent’s conditional guilty plea, and the uncontested report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee recommended, in accordance with the plea of the respondent, that respondent be found guilty of violating article XI, Rules 11.02(3)(a) and 11.02(4), of the Integration Rule of The Florida Bar, and Disciplinary Rules 1-102(A)(3), 1-102(A)(4), 1-102(A)(5), 7-102(A)(6), 7-102(A)(7), 7-102(B)(1), and 9-102(B)(4) of The Florida Bar Code of Professional Responsibility; that respondent be suspended for one year and be required to make restitution of $3,000 to the estate of Edna Mae Banner, to consult with alcoholism counselors of the Florida Lawyers Assistance Clinics, to continue medication and psychiatric counseling with quarterly reports to The Florida Bar from his treating physician, and to pay costs.
We approve the referee’s findings and recommended discipline. Accordingly, respondent is suspended from the practice of law for one year and directed to comply with the conditions set forth by the referee. The suspension shall be effective nunc pro tunc March 1, 1986.
Judgment for costs in the amount of $745.10 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARK-ETT, JJ., concur.